TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2015



                                      NO. 03-15-00282-CV


                                      In the Matter of J. A.




       APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order signed by the trial court on April 2, 2015. Appellant filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.